Case 20-10343-LSS Doc 3672 Filed 05/12/21 Page1of2

FILED

og21HAY 12 AM 9:07

 

CLERK
Judge Silverstein US BANKRUPTCY COUR
824 Market St., 6" FI. PISTRICT OF DELARA!
Wilmington, DE 19801

RE: BSA Bankruptcy, 20-10343 (LSS)
Judge Silverstein:

I hope this letter does not seem like part of the pile of letters seemingly inundating the docket
lately. | filed an abuse claim only after months of contemplation. As a child and young adult, I
loved the Boy Scouts of America. Scouting was a major focus in my life. No sports. Oddly
enough, the number of friends I had could be counted on half of one hand. This was the case
since seventh grade and continues to this day, some 40 years later.

I was abused by a fellow scout at age 11. Years later | was abused by an assistant scoutmaster
when I was in seventh grade, which continued through part of eighth grade. | was actually part
of a small group of older scouts who were collectively abused. The behavior was normalized,
and gradually evolved from innocuous conversation to vulgar conversation, to feeling
comfortable showering together, to sexual assault. And then repeated sexual assault. It was so
gradual, the grooming, that it seemed like normal behavior — because exposure to sexual
behavior came without any sort of personal experience. This is what guys do, or so I was told.

People at school found out about what happened at summer camp and the bullying began. No
one would associate with i” I was ostracized and humiliated and abused again. The
socialization aspect of my development ceased in seventh grade. I grew older hiding the guilt
and shame trying to put forth a positive outlook on life. But I was never happy. I felt, and still
feel, empty inside and sometimes dead inside. A life of major depression, anxiety, self-hatred,
suicidal thoughts, trust issues, is a most unpleasant way to spend nearly 54 years. I avoid
thinking about what happened to avoid the deep emotional lows.

That being said, I can still see and feel every detail of what happened. His rough facial hair, his

   

   

not been exposed to x-rays, the only explanation for damage to that area was the physical
assaults of being groped so tightly and lifted in the air so many times during a significant time of
personal development.

 
Case 20-10343-LSS Doc 3672 Filed 05/12/21 Page 2 of 2

When I became a Scoutmaster with my own troop, I was adamant about protecting the boys in
my charge. I was unfortunately tasked with reporting two assistants to the Scout Executive for
suspected abuse. I also served proudly as part of a group to educate other adults on the
significance of the new Youth Protection Program in the early 1990s. I believe in Scouting and
the benefits it offers to young men — when the mentors in charge are responsible and care about
the principles of scouting.

I did not enter this BSA bankruptcy as a claimant for a financial gain. | didn’t believe there were
very many others who experienced what I did. So many years | thought I was only one who
continued to suffer from the damage of sexual abuse. | didn’t acknowledge the massive impact
sexual abuse would have over a lifetime. There is real and emotional damage done to victims of
sexual abuse. For me the real damage is the loss of long-term income. The emotional damage
can hardly be quantified. That those tasked with insuring the national BSA, local councils and
chartered organizations are attempting to disavow their promises to cover the losses victims
suffered is unconscionable.

Please consider demanding a Disclosure Statement and Plan that would satisfy the liability
exposure faced by the entities seeking protection from the final injunction. It’s not about the
money — it is about making the most of whatever life is left for victims. No amount of money
can give back the past 40 years.

Thank you for your time. I know you have a daunting task in the days, weeks and months to
come.

 

 
